Citation Nr: 1340785	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  11-09 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was originally denied service connection for a low back disorder in a May 2009 rating decision.  New and material evidence was associated with the claims file within one year of this rating decision.  The submission of new and material evidence within the one-year appeal period following the notification of the denial of a claim serves to abate the finality of that decision.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final).  Thus, although the RO styled the August 2010 rating decision as a previously filed claim, the Board has recharacterized it as reflected on the title page.  


FINDING OF FACT

The Veteran's current back disorder is attributable to his active military service.  


CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records (STRs) detail treatment for low back pain in October 1983.  The evidence regarding medical nexus consists of a VA examiner's opinion in April 2009 and medical opinions from the Veteran's private physicians, Drs. Ramos and Johnson.  The VA examiner opined that the Veteran's current back disability, degenerative joint disease, was not related to service.  In contrast, Drs. Ramos and Johnson both reviewed the Veteran's STRs and opined that the Veteran's low back disability was related to his military service.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for a low back disorder will be granted.  


ORDER

Entitlement to service connection for a low back disorder is granted.   



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


